While I am ready to concede that the right to seize and sell the employer's homestead, conferred on a "laborer or servant" by art. 1, § 12, was not intended for the benefit of high-salaried executives, I cannot concur in the conclusion that the stated class of beneficiaries was intended to be limited only to those performing manual or the lesser forms of menial services, and that the defendant in the instant case is not a member of the favored class. The fundamental aim in construing the constitution is to ascertain and effectuate the intention of the people in adopting it. 1 Dunnell, Minn. Dig. (2 ed.  Supps. 1932, 1934, 1937) § 1576. The same principle should be of major importance in the interpretation of constitutional amendments.
It may be conceded that these provisos were intended for the benefit of a definite class of employes to provide a means of satisfying debts of a certain nature. Insofar as that class includes "laborers" and relates to debts incurred for "labor" performed, little difficulty is experienced in classifying the individual employe and his claim as being without or within the terms of the provisos. It is generally agreed that the terms "laborers" and "labor" are usually associated with work which is primarily "manual," and, as stated in the majority opinion, the defendant Scott is clearly not a "laborer" within the meaning of art. 1, § 12.
However, the right afforded by the amendment in question is not limited to a "laborer" for "labor" performed, but is also extended to a "servant" for "service" performed. And, in my opinion, the inclusion of the terms "servant" and "service" indicates a very plain intent to give the right of homestead seizure and sale to others in addition to just the "laborer," and for claims for work other than merely "labor." As already stated, the latter terms have a definite, well-defined, and generally accepted meaning. If the amendment was intended to be so limited as to include only claims of the *Page 617 
"laborer" for "labor" performed, there was no occasion for the addition of other terms. Some additional force must be given the latter or their use in this instance becomes meaningless.
We come then to the question of what employes in addition to laborers were intended to be included in the terms "laborer or servant," and more specifically, the term "servant." In answering this question the latter term should be limited in meaning by its association with "laborer." Thus using the term "laborer" it may safely be assumed that "servant" refers to an employe who is in the same general class of workers. In other words, the intent was to include under the additional term "servant" he who performs work, other than manual, but whose occupation, giving due regard to all the conditions of the employment, is substantially on the same general level as that of the average laborer. If under all the circumstances, it appears that the employment of a given employe is within the limits of that level so it may be said that he belongs to the same class of employes as the laboring man, then he should be given the benefit of the right afforded by art. 1, § 12.
In the instant case, the trial court found that the judgment on which Scott levied execution was based on a claim for "salary" for "services" rendered in Fletcher's "employ." During the five months of his employment he earned an average of less than $100 a month. Granting that each case must depend on its own facts, I respectfully submit that a consideration of Scott's employment leads to the conclusion that he belonged in the same general class of employes as "laborers" and definitely places him, as a "servant," within the class of "laborers and servants" for whose benefit the amendment in question was adopted. To give the garage mechanic a right to seize and sell the homestead of his employer to satisfy his claim for unpaid wages and deny the same right to the salesman who works for the same employer, in the same building, and who is in the samegeneral class of employes, does not seem in accord with the general purpose of the amendment. I cannot believe that it was the intent to benefit one and ignore the other. With due deference to our policy of strict construction of homestead exemption laws in favor of the homestead owner, the following language of Mr. Chief *Page 618 
Justice Start in Lindberg v. Johnson, 93 Minn. 267, 270,101 N.W. 74, 75, is particularly applicable here:
"It is true, homestead exemptions are to be liberally construed for the benefit of the debtor and his family, but the express constitutional exception for the benefit of the wage-earner and his family must also be liberally construed.In neither case is the benefit to be defeated by any strictconstruction or refinement of legal reasoning." (Italics supplied.)